By the Court.
Under the section of the statute above quoted, the commissioners of a county are not authorized to order the auditor to draw his order upon the treasury to refund taxes erroneously collected, unless the error be such as would require correction by the auditor himself, if discovered by him before payment of the taxes: namely, for error, “ either in the name of the person charged with, taxes or assessments, the description of the lands or other property, or in the amount of such tax or assessment.” The errors named in the statute are clerical merely, but the error complained of by the relator is fundamental. The question, whether specified property is or is not subject .to taxation, was not, by this section of the statute, submitted to the judgment of either the auditor of the county or the board of county commissioners.

Writ refused.